Title: To James Madison from Chevalier Lejeune Malherbe and Others, 5 September 1809
From: Malherbe, Chevalier Lejeune
To: Madison, James


New Orleans
5th. Septr. 1809
We Subscribers, refugees and Sufferers of the late political occurrences which have taken place in the Island of Cuba, being in the necessity to go to France, humbly beg that a vessel should be cleared from this port, as a flag a [sic] truce for Nantz or Bordeaux, in order that we may be transported there with our family and baggage only. Our number cannot be properly ascertained at present, by the continual emigration of other fellow Sufferers from Cuba to this place, and from the degree of Sickness now prevailing among them: It is by that reason impossible to fix on the Size of a particular vessel, which then may be left to the discretion of the Collector of this port, when the permission is granted, and the necessary papers obtained for the free navigation of the vessel in question. With due respect for your person we beg the acceptance of our Sincere wishes for the prosperity of your administration.
Chv. Lejeune Malherbe[and more than thirty-five others]
N. B. The following persons have begged their names to be added here.
A. Lafarge[and more than ten others]
